DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movement preventing unit from claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 2, recites “the push-sensing sensor” which should be changed to --the push sensor-- because line 2 already discloses a sensor that is triggered by pushing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2, recites “a longitudinal axis” which is indefinite because it is unclear what the difference is between the longitudinal axis from claim 4 and the longitudinal axis from claim 1, line 9.  Are there two longitudinal axes?  Is the longitudinal axis from claim 4 the same longitudinal axis from claim 1?
Claim 6, line 2, recites “a longitudinal axis” which is indefinite because it is unclear what the difference is between the longitudinal axis from claim 6 and the longitudinal axis from claim 1, line 9.  Are there two longitudinal axes?  Is the longitudinal axis from claim 6 the same longitudinal axis from claim 1?

Claim 10, line 3, recites “a ridge” which is indefinite because it is unclear which one of the plurality of ridges the Applicant is referring to.  The Applicant has not previously singled out a singular one of the plurality of ridges.
Claim 10, line 3, recites “the rotary guide unit” which is indefinite because it is unclear which one of the plurality of rotary guide units the Applicant is trying to refer to.  The Applicant has not previously singled out a singular one of the plurality of rotary guide units.
Claim 12 recites the limitation "the longitudinal direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 3, recites “a rotation axis” which is indefinite because it is unclear how the rotation axis from claim 13 is different from the longitudinal axis from claim 1, line 9.  How are the rotation axis and the longitudinal axis structurally different from each other or related to each other?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (WO 03/085477 A1; see provided machine translation).
Regarding claim 1, Huber discloses a multi-functional knob comprising:
a button unit (11) exposed to an outside and having a gripping circumferential surface (the outer surface of 11);
a guide body unit (27, 32) of a hollow type, configured such that the button unit surrounds at least a portion thereof and is fixedly coupled to an outer surface thereof;
a fixing housing (10, 12) of a hollow type, at least partially surrounding the button unit and the guide body unit (see Figure 2);
a push member (16) assembled to the fixing housing and configured to move in a direction parallel to a longitudinal axis (to the right in Figure 2 in a direction parallel to the longitudinal axis of 27) in response to movement of the guide body unit (when 32 moves downward); and
a printed circuit board (14) connected to the fixing housing (14 does not have to be directly connected to the fixing housing to meet the claim limitation).
Regarding claim 2, Huber discloses that the button unit and the guide body unit are configured to be movable along a longitudinal direction (along the longitudinal axis of 27) of the multi-functional knob.
Regarding claim 3, Huber discloses that the button unit and the guide body unit are configured to be movable in conjunction with each other along the longitudinal axis direction of the multi-function knob (see Figures 2 and 3).

Regarding claim 5, Huber discloses that the button unit and the guide body unit are configured to be rotatable in conjunction with each other (27 and 28 are fixed to each other and 11 rotates about the axial centerline of 27).
Regarding claim 11, Huber discloses that the fixing housing includes a movement prevention unit (15) configured to prevent the push member from moving in a direction (downward in Figure 2) other than the direction parallel to the longitudinal axis.
Regarding claim 14, Huber discloses a cover housing (the member that 31 is a part of) configured to cover at least a part of the outside of the fixing housing and to be fixed to the fixing housing (the cover housing does not need to be directly fixed to the fixing housing to meet the claim limitation).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Lamminger (WO 2014/177631 A2) discloses a control knob that has a button, a guide unit, and a printed circuit board that is engaged by a push member.
Heinrich et al. (US 7,414,205 B1) discloses a control knob that has a button, a guide unit, and a printed circuit board that has a sensor that is engaged by a push member when a the guide unit is depressed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656